United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30535
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DEMOND JERED FOBBS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 2:03-CR-20067-2
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Demond Jered Fobbs pleaded guilty to conspiracy to

distribute cocaine base and was sentenced as a career offender to

a 300-month term of imprisonment.   Fobbs argues on appeal that

his enhanced sentence is unconstitutional in light of Blakely v.

Washington, 124 S. Ct. 2531 (2004), and Apprendi v. New Jersey,

530 U.S. 466 (2000).   We review this argument for plain error

because Fobbs did not make a Sixth Amendment objection in the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30535
                                -2-

district court.   United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).

     As Fobbs does not suggest that his sentence was enhanced

based on any fact other than a prior conviction, he has not shown

that his sentence violates Booker or the Sixth Amendment.    See

Booker, 125 S. Ct. at 750, 769.   We agree with Fobbs that the

district court erred when it sentenced him pursuant to a

mandatory guidelines system.   Id. at 750, 768-69.   Nevertheless,

as the record does not suggest in any way that the district court

would have imposed a different sentence had it been aware that

the sentencing guidelines are merely advisory, Fobbs has not met

his burden of establishing plain error.   United States v.

Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir. 2005).

     AFFIRMED.